Citation Nr: 1334157	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  07-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1965 to May 1969.  He was additionally a member of the Navy and Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Los Angeles, CA, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for MS.

In his July 2007 substantive appeal, the Veteran indicated that he desired a hearing before a Veterans Law Judge, to be held at the RO; such was scheduled, and the Veteran was appropriately notified. However, he withdrew his request in January 2010 correspondence.

In February 2011 and January 2013, the Board remanded the appellate matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for MS.  Specifically, the Veteran contends that he was diagnosed with MS in 1973 or at some period within 7 years of his separation from active service.  In that regard and as discussed in prior Board remands, VA has defined MS as a chronic disease subject to service connection if manifested to a compensable degree within 7 years of the date of separation from active duty service.  Despite the extensive procedural development, the Board concludes that an additional remand is warranted in this case.

The January 2013 Board remand directed the AMC to request from the National Personnel Records Center (NPRC) or other appropriate custodian a complete copy of the Veteran's service treatment records, specifically to include records from his period of reserve service with the Air Force (February 1976 to October 1976) and with the Navy (October 1976 to October 1982).  

The evidence of record indicates that separate requests for such records were made to the NPRC in approximately February 2013.  A response from the NPRC regarding the Air Force records was completed on March 18, 2013, indicating that all available records had been sent to March Air Force Base in March 1976.  In a May 2013 memorandum, the AMC concluded that the above service treatment records from the Veteran's Air Force and Navy reserve service were unavailable.  The memorandum, however, cited only the March 18, 2013 response regarding the Air Force records.  There is no response in the claims file from the NPRC or other custodian regarding the requested Navy records from October 1976 to October 1982.  (As explained in the January 2013 remand, the original April 2005 request for service treatment records included only the Veteran's initial period of active service and not the subsequent reserve service with the Navy from October 1976 to October 1982.)    

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Efforts may stop only when the records are obtained or it can be certified that the records are not available and further attempts would be futile.  38 C.F.R. § 3.159(c)(2).  As such, the Board finds the May 2013 AMC's memorandum regarding the unavailability of these records to be inadequate and continued requests to the NPRC or other appropriate custodian necessary until a response has been received regarding the reserve records from October 1976 to October 1982.

Accordingly, the case is REMANDED for the following action:

1.  Submit an appropriate request to the National Personnel Records Center (NPRC) or other appropriate custodian for the Veteran's complete service treatment records, specifically to include his period of reserve service with the Navy (October 1976 to October 1982).

Document all efforts to obtain such in the record.  Efforts may stop only when the records are obtained or it can be certified that the records are not available and further attempts would be futile.  38 C.F.R. § 3.159(c)(2).  If such records are not available, written certification is required, and the Veteran must be properly notified.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


